Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 14, 20, 23  are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Buil (Pub. No. US 2019/0266023) 
Claim 1, 9, 14, 20, Sharma teaches  based on a service level agreement (SLA) requirement associated with a virtual network function (VNF), execute a stress test for the VNF on a first virtualized platform ([0022] Iterative adjustments and testing may be performed in a manner designed to identify a resource configuration that performs better than other resource configurations for that VNF and/or a resource configuration that uses less resources than other configurations while still meeting one or more performance metrics, such as SLAs. ), comprising executing the VNF, before the VNF is provisioned on the first virtualized platform ([0026] The separate configurations may be determined for a multi-component VNF in parallel or one at a time, in either situation using processes such as the iterative determination processes described above. [0029] . For example, the virtual machine(s) 220 are deployed on underlying hardware, which is not depicted.), analyze results of the stress test; and based on determining that the stress test satisfies the SLA requirement, cause the VNF to be provisioned on the first virtualized platform ([0027] In some implementations, the hardware processor 120 may execute instructions to store data indicating an association between the virtual network function, the first infrastructure configuration, and the first resource configuration. The data may be stored in the machine readable storage medium 130 or in a separate storage device. The stored data may be used when deploying the particular VNF. For example, after determining an infrastructure configuration and resource configuration for the load balancing VNF, a later deployment of the same load balancing VNF or another load balancing VNF may use the stored configurations associated with the load balancing VNF to deploy virtual machines that will implement the load balancing VNF.), or based on determining that the stress test does not satisfy the SLA, perform the stress test on a second virtualized platform different from the first virtualized platform”.
However, Sharma may not explicitly teach the remaining limitations.
Buil teaches “executing the VNF concurrently with other virtual workloads of the first virtualized platform, before the VNF is provisioned on the first virtualized platform ([0053] The complexity of the integrity tests of the SW code items 151-153 can vary. There may be integrity tests which test a specific functionality whereas other integrity tests may require a particular environment to be able to run the test. For example, if a Virtual Network Function (VNF) is to be tested, first, the whole cloud environment and perhaps a SW Defined Network (SDN) controller may be deployed and configured so that the VNF test can start. For example, the SW code package “VNF” may be divided into the following SW code items (i.e. a  VNF and other virtual workloads): (1) Deployment of OS and basic physical connectivity; (2) Deployment of cloud resources; (3) Deployment of SDN and virtual connectivity; (4) Deployment of VNF; (5) Different VNF tests such as (a) Ping; (b) IP request; (c) load test, etc. [0054] It might be possible that integrity tests (2) and (4) do not consume much resources of the SUT and thus another integrity test could be run in parallel. Besides, it could be that a part of integrity test (3) fails and that would mean that several integrity tests in step (5) could not be run. However, integrity test (4) and some integrity tests of (5) could still be run, e.g. IP request if tunnel set up failed in integrity test (3). In this case, if the integrity tests are available with a sufficient granularity into different test items, we integrity tests (5a) and (5b) can be executed. [0084] If the integrity tests for all SW code items 111-114 is successful in block 5024, it may be possible to release the SW code items 111-114 for compilation and deployment according to CD of the respective SW engineering project.)… wherein the first virtualized platform comprises a group of shared resources that may be dynamically allocated between the VNF and the other virtual workloads ([0072] FIG. 6 illustrates aspects with respect to parallelization of the integrity tests of the SW code items 151-153. Also in the example of FIG. 6, the time parallelization is determined based on the control data 161 according to the example of FIG. 4. However, in the example of FIG. 6, additional computational resources 111-114 are provided by the test hardware 104 if compared to the scenario of FIG. 5. Because of this, the maximum load 591 according to the example of FIG. 6 is higher than the maximum load according to the example of FIG. 5.[0008] The control data is indicative of the time-dependent allocation of computational resources when performing an integrity test of the respective software code item. )”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Buil with the teachings of Sharma in order to provide a system that teaches dynamically assigned resources. The motivation for applying Buil teaching with Sharma teaching is to provide a system that allows for configuration and testing of VNF prior to deployment. Sharma, Buil are analogous art directed towards VNF environments. Together Sharma, Buil teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Buil with the teachings of Sharma by known methods and gained expected results. Examiner notes claims 9, 14, 20 are of similar scope and therefore rejected with the same references and citations. 
Claim 23, the combination teaches the claim, wherein Sharma teaches “the system of Claim 20, wherein the condition includes the platform complying with a service level agreement related to the VNF ([0022] Iterative adjustments and testing may be performed in a manner designed to identify a resource configuration that performs better than other resource configurations for that VNF and/or a resource configuration that uses less resources than other configurations while still meeting one or more performance metrics, such as SLAs. ).
Claims 2, 3, 7, 10, 11, 15, 16, 21, 22, 27, 32  are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Buil in view of Gaurav (Pub. No. US 2018/0004567) 
Claim 2, 10, 15 the combination may not explicitly teach the limitation.
Gaurav teaches “the at least one machine readable medium of Claim 1, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to: cause the stress test to be executed on each of a plurality of platforms; and assign a rating to each of the plurality of platforms, wherein the rating for each platform is based on the results of the stress test being executed on the plurality of platforms ([0043] The example score generator 210 of FIG. 2 retrieves configuration information from the example configuration datastore 208 and, using the configuration information, compares the configuration information to the characteristics of the workload 140, 141 and the characteristics of the virtualization platforms 107-109 to determine scores for the virtualization platforms 107-109 for executing the workload 140, 141. The example score generator 210 receives an identification of one(s) of the virtualization platforms 107-109 that are capable of executing the workload 140, 141. The score generator 210 of the illustrated example determines a score for each of the virtualization platforms 107-109 that are capable of executing the workload 140, 141 according to the feasibility analyzer 206 (i.e. in accordance with Novikov). Thus, the example score generator 210 does not expend computing resources generating scores for ones of the virtualization platforms 107-109 that are not capable of executing the workload 140, 141. An example process for determining a score is described in conjunction with FIGS. 6 and 7.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gaurav with the teachings of Sharma, Buil in order to provide a system that teaches explicitly ranking of the tests. The motivation for applying Gaurav teaching with Sharma, Buil teaching is to provide a system that allows for scoring of results. Sharma, Buil, Gaurav  are analogous art directed towards virtual environments. Together Sharma, Buil, Gaurav  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gaurav  with the teachings of Sharma, Buil by known methods and gained expected results. 
Claim 3, 11 the combination teaches the claim, wherein Sharma teaches “the at least one machine readable medium of Claim 2, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to: determine a platform with a highest rating; and cause the process to be executed on the platform with the highest rating ([0045] In some implementations, the resource configuration may be determined by using the test data set to perform the VNF on a test virtual machine using the first infrastructure configuration and a default resource configuration, and then adjusting the default resource configuration based on results of the performance of the VNF. The default resource configuration may be adjusted by determining that the results of performing the virtual network function indicate that a particular hardware resource met a threshold measure of utilization and adjusting the particular hardware resource in response to the determination. By way of example, the data center VNF may be tested using the first infrastructure configuration and a default resource configuration. In a situation where the memory utilization exceeds a threshold measure of memory utilization, e.g., 80% utilization, the resource configuration may be adjusted by increasing the amount of virtual memory to be allocated to the virtual machine(s) performing the data center VNF. The thresholds may be predetermined, e.g., based on user input, historical performance, or included in the particular performance metrics.)”.
Rational to claim 2 is applied here.
Claim 7, 27, 32 the combination teaches the claim, wherein Gaurav teaches “the at least one machine readable medium of Claim 1, wherein the instructions are further to analyze results of the stress test and create a stress results table ([0063] After analyzing the characteristics of the workload 140, 141 and the characteristics of the virtualization platforms 107-109, the example score generator 210 determines a score for each of the virtualization platforms 107-109 (block 608). For example, the score generator 210 may translate ranking information into numerical scores. According to the illustrated example, the score is associated with a combination of the workload and the virtualization platform. Thus, if two workloads are analyzed against three platforms, a first set of scores will be generated for the first workload (e.g., one score for each platform) and the greatest score may be selected and a second set of scores (e.g., one score for each platform) will be generated for the second workload and the greatest score among the second set of scores may be selected. [0077] memory)”.
Rational to claim 2 is applied here.
Claim 16, “the method of Claim 15, further comprising: determining a platform with a highest rating; and causing the VNF to be provisioned on the platform with the highest rating” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 21, “the system of Claim 20, further comprising: means for causing the pre-execution stress test to be executed on a plurality of platforms; and means for assigning a rating to each of the plurality of platforms, wherein the rating is based on the results of the pre-execution stress test being executed on the plurality of platforms” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 22, “the system of Claim 21, further comprising: means for determining a platform with a highest rating; and means for causing the  VNF to be provisioned on the platform with the highest rating” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 6, 18, 25, 26, 28, 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Buil in view of Nakanishi (Pat. No. US 9,865,323)
Claim 6, 18, 25,  26, 28, 29 the combination may not explicitly teach the claim.
Nakanishi teaches “the at least one machine readable medium of Claim 1, wherein the other virtual workloads comprise a plurality of virtual machines ([Col. 2, Lines 50-55] Various application software items 41 are executed on the application software layer. Examples of the application software items 41 are client software, database software, virtual machine, and the like.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Nakanishi with the teachings of Sharma, Buil in order to provide a system that teaches items of Buil are VMs. The motivation for applying Nakanishi teaching with Sharma, Buil teaching is to provide a system that allows for VMs as part of VNF to be tested. Sharma, Buil, Nakanishi are analogous art directed towards virtual environments. Together Sharma, Buil, Nakanishi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Nakanishi with the teachings of Sharma, Buil by known methods and gained expected results.
Claim 8 , 31, 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Buil in view of Novikov.
Claim 8, 31, 33 Sharma, Buil may not explicitly teach the limitations.
Novikov teaches “the at least one machine readable medium of Claim 1, wherein the stress test is executed on the first virtualized platform while the other virtual workloads are dynamically consuming resources on the first virtualized platform ([0019] One technical solution is to use a load generator that can generate a synthetic application emulating the load of the application or VM it is desired to migrate (collectively referred to as application or application to be migrated) to a target host computer, execute the synthetic application by the target and make sure the target can handle the load. In order to avoid impacting the applications that are already executed by the target, the load generator may start with emulating a lower load, and gradually increase the load until a workload representative of the application/VM is reached, or until the synthetic application or any of the existing applications is affected by the load. Alternatively, by observing, for example, the behavior or the idle time of the synthetic load, it may be determined that any of the other applications is about to be affected before this actually happens, such that it may be further determined that migrating the full load is impossible. Once the full load of the application or VM to be migrated is reached, and no application or VM is affected, the application or VM can be migrated to the host. [0053] Storage device 312 may comprise a resource sufficiency determination component 328 for determining whether the target host is able to execute all pre-existing applications, as well as the synthetic application imitating the load of the application to be migrated. Resource sufficiency can be determined as detailed above, by: evaluating the performance of the pre-existing applications executed by the target host; the percentage of the time at which the target host is in idle state or the ratio between this percentage and the percentage prior to executing the synthetic load; by monitoring tools that assess the utilization of the target host, or any combination thereof.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Novikov with the teachings of Sharma, Buil in order to provide a system that teaches explicitly other executing operations. The motivation for applying Novikov teaching with Sharma, Buil teaching is to provide a system that allows for parallel processing. Sharma, Buil, Novikov are analogous art directed towards virtual environments. Together Sharma, Buil, Novikov teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Novikov with the teachings of Sharma, Buil by known methods and gained expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199